DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-6, 8-20 are allowed. 
	Renumbered as claims 1-19 for pending claims 1-6, 8-20.
	The present invention is directed to document scanning technology and, more particularly, to distributed cloud-based image processing and document management systems. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1 an image processing method performed by a document scanner, the method comprising: 
receiving a scan request; 
in response to the scan request, creating a digital image of a printed page;
uploading the digital image to a remote image processing platform; 
receiving a request to edit the digital image; 
in response to the edit request, transmitting an associated edit instruction to the remote image processing platform to process the edit instruction on the digital image,
wherein uploading the digital image comprises: sending an upload request from the scanner to the remote image processing platform; receiving, from the remote image processing platform, a URL; and transmitting the digital image from the scanner to the remote image processing platform to be stored at a location associated with the URL.

	Regarding claim 1, Kamma (US 2014/0055828 A1) discloses an image processing system, an image processing method, an image processing apparatus, and a non-transitory computer readable medium storing an image processing program.
	Zhang et al. (US 2019/0058804 A1) discloses multifunction peripherals with scanners configured to complete multiple scanning operations in a single session. The application related more particularly to multifunction peripherals that can accommodate a series of scans to a single electronic file with different scan properties selectable for each scan.
However, Kamma (US 2014/0055828 A1) in view of Zhang et al. (US 2019/0058804 A1) do not disclose “wherein uploading the digital image comprises: sending an upload request from the scanner to the remote image processing platform; receiving, from the remote image processing platform, a URL; and transmitting the digital image from the scanner to the remote image processing platform to be stored at a location associated with the URL.”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claim 19 is reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claim 19 is found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-6, 8-18, 20, the instant claims are dependent on allowable claims and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QUANG N VO/           Primary Examiner, Art Unit 2672